
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3885
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 26, 2010
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To direct the Secretary of Veterans Affairs
		  to carry out a pilot program on dog training therapy.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Dog Training Therapy
			 Act.
		2.Department of Veterans Affairs pilot
			 program on dog training therapy
			(a)In generalCommencing not later than 120 days after
			 the date of the enactment of the Act, the Secretary of Veterans Affairs shall
			 carry out a pilot program for the purpose of assessing the effectiveness of
			 addressing post-deployment mental health and post-traumatic stress disorder
			 symptoms through a therapeutic medium of training service dogs for veterans
			 with disabilities.
			(b)Duration of pilot programThe pilot program required by subsection
			 (a) shall be carried out at least three and not more than five Department of
			 Veterans Affairs medical centers during the five-year period beginning on the
			 date of the commencement of the pilot program.
			(c)Locations of pilot programIn selecting medical centers for the pilot
			 program required under subsection (a), the Secretary shall ensure that each
			 medical center selected provides a training area for educating veterans with
			 mental health conditions in the art and science of assistance dog training and
			 handling. Such training area shall—
				(1)include a dedicated space that is suitable
			 for grooming and training dogs indoors;
				(2)be wheelchair accessible;
				(3)include classroom or lecture space;
				(4)include office space for staff;
				(5)include a suitable space for storing
			 training equipment;
				(6)provide for periodic use of other training
			 areas for training the dogs with wheelchairs and conducting other
			 exercises;
				(7)include outdoor exercise and toileting
			 space for dogs; and
				(8)provide transportation for weekly field
			 trips to train dogs in other environments.
				(d)Design of pilot programIn carrying out the pilot program under
			 this section, the Secretary shall—
				(1)administer the program through the
			 Recreation Therapy Service of the Department of Veterans Affairs under the
			 direction of a certified recreational therapist with sufficient administrative
			 experience to oversee all pilot program sites;
				(2)establish, for purposes of overseeing the
			 training of dogs at medical centers selected for the pilot program, a director
			 of service dog training with a background working in social services,
			 experience in teaching others to train service dogs in a vocational setting,
			 and at least one year of experience working with veterans or active duty
			 service members with post-traumatic stress disorder in a clinical
			 setting;
				(3)ensure that each pilot program site has
			 certified dog trainers;
				(4)ensure that each assistance dog used in the
			 program is purpose-bred for assistance dog work and has adequate temperament
			 and health clearances;
				(5)ensure that each assistance dog
			 participating in the pilot program is taught 90 commands pertaining to
			 assistance dog skills;
				(6)ensure that each assistance dog live at the
			 pilot program site or a volunteer foster home in the vicinity of such site
			 while receiving training;
				(7)ensure that the pilot program involves both
			 lecture of assistance dog training methodologies and practical hands-on
			 training and grooming of assistance dogs; and
				(8)ensure that the pilot program is designed
			 to—
					(A)maximize the therapeutic benefits to
			 veteran participating in the program; and
					(B)provide well-trained assistance dogs to
			 veterans with disabilities.
					(e)Veteran eligibilityA veteran with post-traumatic stress
			 disorder or other post-deployment mental health condition may volunteer to
			 participate in the pilot program under subsection (a) if the Secretary
			 determines that there are adequate program resources available for such veteran
			 at the pilot program site.
			(f)Hiring preferenceIn hiring service dog training instructors
			 under the pilot program under subsection (a), the Secretary shall give a
			 preference to veterans who have successfully graduated from post-traumatic
			 stress disorder or other residential treatment programs and who have received
			 adequate certification in assistance dog training.
			(g)Collection of dataThe Secretary shall collect data on the
			 pilot program required under subsection (a) to determine how effective the
			 program is for the veterans participating in the program. Such data shall
			 include data to determine how effectively the program assists veterans
			 in—
				(1)reducing stigma associated with
			 post-traumatic stress disorder or other post-deployment mental health
			 condition;
				(2)improving emotional regulation;
				(3)improving patience;
				(4)instilling or re-establishing a sense of
			 purpose;
				(5)providing an opportunity to help fellow
			 veterans;
				(6)reintegrating into the community;
				(7)exposing the dog to new environments and in
			 doing so, helping the veteran reduce social isolation and withdrawal and
			 increase their sense of safety;
				(8)building relationship skills;
				(9)relaxing the hyper-vigilant survival
			 state;
				(10)improving sleep patterns; and
				(11)enabling veterans to decrease the use of
			 pain medication.
				(h)Reports to CongressNot later than one year after the date of
			 the commencement of the pilot program under subsection (a), and each year
			 thereafter for the duration of the pilot program, the Secretary shall submit to
			 Congress a report on the pilot program. Each such report shall include—
				(1)the number of veterans participating in the
			 pilot program;
				(2)a description of the services carried out
			 by the Secretary under the pilot program;
				(3)the effects that participating in the pilot
			 program has on the following—
					(A)symptoms of post-traumatic stress disorder
			 and post-deployment adjustment difficulties, including depression, maintenance
			 of sobriety, suicidal ideations, and homelessness;
					(B)potentially relevant physiological markers
			 that possibly relate to the interactions with the service dogs;
					(C)family dynamics;
					(D)insomnia and pain management; and
					(E)overall well being; and
					(4)the recommendations of the Secretary with
			 respect to the extension or expansion of the pilot program.
				(i)DefinitionFor the purposes of this section, the term
			 service dog training instructor means an instructor who provides
			 the direct training of veterans with post-traumatic stress disorder and other
			 post-deployment issues in the art and science of
			 assistance dog training and handling.
			
	
		
			Passed the House of
			 Representatives May 25, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
